       Case 3:19-cv-00863-CWR-FKB Document 5 Filed 02/03/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF MISSISSIPPI
                                  NORTHERN DIVISION

WAYNE GILMORE,                           )
an individual,                           )
                                         )            Case 3:19-cv-00863-CWR-FKB
       Plaintiff,                        )
vs.                                      )
                                         )
RESOLUTE BURGERS, LLC,                   )
d/b/a BACK YARD BURGERS,                 )
a Mississippi Limited Liability Company, )
                                         )
               Defendant.                )
___________________________________ )


                    STIPULATION OF DISMISSAL WITH PREJUDICE

       Plaintiff and Defendant, pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil

Procedure, hereby stipulate to dismiss this action with prejudice and except as otherwise agreed

between the parties, each party shall bear its respective fees and costs.

Dated: February 3, 2020.


Respectfully Submitted,                               Respectfully Submitted,

/s/ John W. Kitchens                                   /s/ John H. Cocke
John W. Kitchens, Esq.                                  John H, Cocke, Esq.
Kitchens Law Firm, P.A.                                 Merkel & Cocke, P.A.
Post Office Box 799                                     Post Office Box 1388
205 West Railroad Avenue South                          Clarksdale, MS 38614
Crystal Springs, MS 39059                               Telephone: (662) 627-9641
Telephone: (601) 892-3067                               Facsimile: (662) 627-3592
Facsimile: (601) 892-3057                               jcocke@merkel-cocke.com
jkitchens@kitchenslaw.net
                                                        Attorney for the Defendant
Attorney for Plaintiff
                                              T


                                                  1
       Case 3:19-cv-00863-CWR-FKB Document 5 Filed 02/03/20 Page 2 of 2




                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 3rd day of February 2020, I electronically filed the

foregoing with the Clerk of Court by using CM/ECF system which will send notice of electronic

filing to the following:

       John H, Cocke, Esq.
       Merkel & Cocke, P.A.
       Post Office Box 1388
       Clarksdale, MS 38614

                                       /s/ John W. Kitchens
                                       John W. Kitchens, Esq.




                                             2
